Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
None of the prior art of record teaches or suggests a dialysis system of claim 1 comprising: a processor configured to: operate a first pump and a second pump to transfer fluid from the first pump chamber to a second pump chamber fluidly connected to a second pressure chamber, measure a second fluid volume in the second pump chamber, and determining a measured fluid volume for a single pump cycle based on the first fluid volume and the second fluid volume and a method of operating a dialysis machine of claim 11 comprising: operating the first pump and a second pump to transfer fluid from a first pump chamber to a second pump chamber of the cassette, wherein the second pump chamber is fluidly connected to a second pressure chamber; measuring a second fluid volume in the second pump chamber; and determining a measured fluid volume for a single pump cycle based on the first fluid volume and the second fluid volume and a non-transitory computer readable storage medium of claim 17 storing instructions that, when executed by a processor, causes a dialysis machine to measure a fluid volume by performing steps comprising: operating a first pump and a second pump to transfer fluid from the first pump chamber to a second pump chamber of the cassette, wherein the second pump chamber is fluidly connected to a second pressure chamber; measuring a second fluid volume in the second pump chamber; and determining a measured fluid volume for a single pump cycle based on the first fluid volume and the second fluid volume.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN KIM whose telephone number is (571)272-1142. The examiner can normally be reached Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/John Kim/Primary Examiner, Art Unit 1777                                                                                                                                                                                                        

JK
7/22/22